Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a DIV of S.N. 16/176,987 (filed 10/31/18, now ABN), which application claims priority to US 62/580,931 (filed 11/02/17).
	The Preliminary Amendment filed 04/09/21 is entered.
	Claims 1-37 are pending.
	The Drawings filed 04/09/21 are approved by the examiner.
	The IDS statement filed 10/15/21 has been considered. An initialed copy accompanies this action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al 2015/0303481 A1 (IDS filed  has been considered.  An initialed copy accompanies this action.  10/15/21).
Initially, applicant’s discussion of the claim terminology “nondestructive mixing process” at para 0027 and 0085 of the instant specification is noted.  Likewise, applicant’s discussion of the claim terminology “high shear” (e.g. jet milling or blending) at para 0070 of the instant specification is noted.
Duong discloses energy storage device can include a cathode and an anode, where at least one of the cathode and the anode are made of a polytetrafluoroethylene (PTFE) composite binder material including PTFE and at least one of polyvinylidene fluoride (PVDF), a PVDF co-polymer, and poly(ethylene oxide) (PEO). The energy storage device can be a lithium ion battery, a lithium ion capacitor, and/or any other lithium based energy storage device. The PTFE composite binder material can have a ratio of about 1:1 of PTFE to a non-PTFE component, such a PVDF, PVDF co-polymer and/or PEO. (Abstract).  The reference teaches a formation method of free-standing dry particle film (0117) comprising combining a first binder and first portion of carbon material (i.e. active material), first under low shear and subsequently high shear to break apart secondary particles (Fig 3; 0104; 0109).  The reference additionally teaches the claimed step of adding a second portion of binder and carbon (0012) under lower shear blending (0012), and subsequently forming the free-standing film via compression (0117).  The reference additionally teaches percentages/amounts of binder to active material (instant dependent claims 7, 34) which overlap with the amounts instantly claimed (0069; 0083-85; 0106).  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although the reference does not disclose the instant method with sufficient specificity to anticipate the claims, the reference clearly teaches embodiments wherein the claimed “high-shear” and “first nondestructive mixing” may be utilized during mixing of the components to form a free-standing film. Additionally, any minor modifications necessary to meet the claimed limitations, such as selection of particular suitable range of D50 particle size or specific known surface-treatment of active materials, or resultant film tensile strength, are well within the purview of the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 28, 2022